_ “Lewandowski, Shannon (MR # 494893) DOB: 10/21/1966 Encounter Date: 03/02/2015

Shanror |! ewandowski | Description: Female DOB: 10/21/1966
3/2/2015 1:30 PM Initial consult Piva SW U1 COt, wil
Department: WFMG Family Medicine - Oak
Creek

 

Thank you for choosing Wheaton Franciscan as your healthcare provider. We strive to provide the
best possible experience for you and your family. You may receive a survey asking about your
experience with us, and we would appreciate your time in completing and returning the survey. Our
goal is to provide excellent care and your input will assist us in improving the care we deliver.
Thank you for trusting us with your health and wellness.

To ensure the information is correct within your Wheaton Franciscan medical record, please review all
information below and report any inaccuracies to your Wheaton Medical Group provider's office. Dept: 414-647-
3920

Diagnoses this Visit
Concussion with loss of consciousness, initial encounter -
Primary
Cervicalgia
Anxiety yee ieee oe
Balance problem due to vestibular dysfunction, unspecified
laterality

Reason for Visit EX
Motor Vehicle Crash 01/19/2015 HIBIT

Reason for Visit History : / 5
3
Instructions

Wheaton Concussion Care Network - Concussion Basic Management Plan

 

 

General Information:

The cornerstone of concussion management is physical and cognitive rest. Early complete rest shortens
recovery and improves outcome. The goal is to balance the need for rest with return to academic and athletic
activities.

Initially physical and cognitive rest includes limiting all physical and cognitive activities. This includes such
things as computer activities, video games, talking on cell phones and texting, watching TV and listening to
load music. Any activity that causes or increases symptoms should be stopped.

1. When symptom free at rest, Shannon Lewandowski may progress to: Return to Learn strategies

2. When symptom tree with Return tv vealiv/Activiueés, Shannon Lewandowski nay pivygreos ww. inciuin io Fiay
protocols

School Attendance restrictions: vere e nw 1 718

 

Students recovering from concussion frequently experience extreme fatigue impaired visual motor
processing, decreased concentration, memory and organizational abilities making it difficult for the

Sena ow sk aa oT Oey Ot GSS WEL Biied 60/21/19 Page1of4 Documentse15 "7° '%4
Lewandowski, Shannon (MR # 494893) DOB: 10/21/1966. Encounter Date: 03/02/2015
Instructions

* CONCUSSEd STUGENL TO paruciLpuie Lj. Cee. Cri gee Soho Balanehigtheinertasad. 22 stl.
for physical and cognitive rest with academic responsibilities.

 

Academic accommodations:

 

Many students recovering from a concussion have difficulty with short term memory that makes learning new
material more difficult and recall is frequently incomplete and slow. Testing will not accurately reflect the
student’s knowledge or effort. Students recovering from concussion frequently have difficulty with visual
motor processing. Most importantly this affects their ability to read and to take notes. Books on tape and
audio versions of texts can be very helpful. If unavailable consider having a parent read the material to the
student. Visual tracking may also be improved by using a ruler or other guide when reading. Providing the
student with notes outlines or a copy of a power point before class decreases the visual demands and
allows the student to focus on listening. It can be helpful to allow the student to tape the class. Many students
will have impaired organizational skills.

Many students recovering form concussion experience increased emotionality, depression and anxiety as
well as appropriate frustration and sadness. A school nurse, counselor or student advisor can be very helpful
in helping the student to manage these feelings and making a referral if indicated.

The school and/or parent may wish to formalize accommodations through a 504 plan if symptoms persist
following a period of less formalized accommodations.

Risk Considerations:

We have discussed the increased risk of additional head injury during the recovery from mild traumatic brain
injury (concussion). We have discussed the risk of cumulative and permanent neurologic damage with the loss
of academic and athletic abilities. We have discussed the association of multiple head injuries and subsequent
dementia, severe depression, Parkinson like syndrome and progressive degenerative neuromuscular
disorders. We have discussed he possibility of Second Impact Syndrome and its catastrophic, often fatal
outcome.

We have discussed the importance of playing smart, wearing well fitting appropriate protective equipment and
reporting immediatly any concussion like symptoms experienced. We have also discussed the importance of
reporting symptoms suggestive of concussion experienced by teammates.

Follow Up:
- minimize exposure to unpredictable environments

- minimize screen time (TV / computer / tablets / phone / video games / movies)
- minimize use of analgesia (tylenol or ibuprofen) or stimulants (caffeine) beyond normal use
- minimize fast food
- maximize fluids
- maximize sleep
- maximize lean proteins
wget out and he active but nothing too busy / fast (walking / stationary biking) ©
- minimize napping during the day / maximizing sleep at nigni_ es
- start melatonin 5-10mg 30min before bed
- Follow up evaluation is scheduled to occur on: 2-4 wks
- Referrals were placed for: VT and NP wee mm 11 9
- Please call with any additional concerns

Lewandowski, Shannon MR 494893) Printed at 3/2/15 Page 2 of 4
2:42 PM ase 2:16-cv-01089-WED Filed 06/21/19 Page 2 o0f4 Document 86-15
Lewandowski, Shannon (MR # 494893) DOB: 10/21/1966
instructions

 

 

Erin M O'Tool, MD

Concussion Care Network

Wheaton Franciscan Medical Group — Oak Creek
414-647-3920

Encounter Date: 03/02/2015

| have reviewed and agree with the above concussion management plan and anticipate that school staff will
work together to implement the plan as much as possible. | authorize Dr. Erin O'Tool to discuss this plan with

school personnel.

Aewendae—

Signature
Printed name
Relationship to student

 

 

Medications Ordered this Visit

WALGREENS DRUG STORE 10196 - WAUWATOSA, WI

- 6600 W STATE ST AT NEC OF 68TH & STATE
6600 W STATE ST, WAUWATOSA WI 53213-2836

Telephone: 414-476-5585
Fax: 414-476-0892
Hours:

 

E-Prescribed (1 of 1)

meloxicam (MOBIC) 15 MG tablet

Sig: Take 1 tablet (15 mg total) by mouth daily.
Start: 3/2/15
30 tablet Refills:

Quantity:

Orders placed at this visit

 

Ambulatory Referral to Neuropsychology ___.
Physical Therapy Evaluate and Treat

Start Taking

 

meloxicam (MOBIC) 15 MG tablet

Vital Signs/Measurements

Take 1 tablet (15 mg total) by mouth daily.

 

BP Pulse Temp(Src)
110/76 ~10u a ~SE8.7°F (oi. 2,
Ht We BMI

5' 10" (1.778 m) 160 Ib (72.576 kg) 22.96 kg/m2

Smoking Status
Never Smoker

Basic Information

Lewandowski, Shannen

(MR # 494893) Printed at 3/2/15
2:42 PM Case 2:1

Resp

wee / 26 -
$pO02
99%

me

-----71720

Page 3 of 4

cv-01089-WED Filed 06/21/19 Page 30f 4 Document 86-15
- Lewandowski, Shannon (MR # 494893) DOB: 10/21/1 966 Encounter Date: 03/02/2015
Basic Information
ae Orsi SB RET TS ee mney oS Tee Ter Language
10/21/1966 Female White or Caucasian Not Hispanic or Latino English

Your Current Medications Are
cyclobenzaprine (FLEXERIL) 10 MG tablet _
fLUoxetine (PROZAC) 10 MG capsule
fLUoxetine (PROZAC) 20 Kh MG capsule
meloxicam (MOBIC) 15 MG tablet _ Take 1 tablet (15 mg total) by mouth daily.
VYVANSE 70 mg capsule

Allergies as of 3/2/2015
No Known Allergies

Immunizations Administered on Date of Encounter - 3/2/2015
None

Orders Placed This Encounter
Normal Orders This Visit
Ambulatory Referral to Neuropsychology [REF47 Custom] _
Physical Therapy Evaluate and Treat [PT4 Custom]

Result Summary

Your goals (5 Years of Data)
None

Wheaton MyChart allows you to send messages to your doctor, view Wheaton test results, request
renewals on prescriptions, request appointments, and more. To sign up, log on to
https://wheatonmychart.org . Once you are logged on, click on the Set up your account link and you will
access the Please identify yourself page. Enter your Wheaton MyChart Access Code exactly as it
appears below to complete the sign-up process. If you do not sign up before the expiration date, you must
request a new code. Once you are signed up for MyChart, you can download the free MyChartMobile App
for iPhone and Android devices for easy access on the go.

 

MyChart Access Code: 9A2JA-28SFR-638AS
Expires: 4/27/2015 3:04 PM

If the patient is 12 or younger, parents or guardians may consult the clinic about setting up proxy access to
MyChart.

if you have questions, please call your Wheaton Franciscan Medical Group provider's office. You may also

e-mail mychartsupport@whhc.org to contact our Wheaton MyChart staff. Remember, Wheaton MyChart is
NOT to be used for urgent needs. For medical emergencies, dial 911.

Smoking, tobacco products and second hand smoke are harmful to your health. If you smoke, use
e-cicarettes or tise other tobaccc s-oducts. QUIT NOW. If vou don't smoke, don't start. Gontact
your provider for help and additional information on quitting.

woes 1721

Da PM Ages! C ec 61088 WEL Fire b/21/19 Page 4 of 4 Document 86-15 Page 4 of 4

ae Sapa i
